Citation Nr: 1433995	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  12-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for depressive disorder.

2.  Entitlement to service connection for hypertension due to service-connected diabetes mellitus.

3.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is in the Veteran's file.

The service connection claim for hypertension has been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for depressive disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is proximately due to his service-connected diabetes mellitus.

2.  Residuals of prostate cancer are manifested by awakening to void at least five times per night.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).

2.  The criteria for a 40 percent rating for residuals of prostate cancer have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

The Veteran seeks service connection for hypertension due to service-connected diabetes mellitus. 

To prevail, the evidence must show that hypertension is proximately due to or the result of service-connected diabetes mellitus.  38 C.F.R. § 3.310.

In a January 2011 VA examination report, Ms. L.T., an advanced practice registered nurse, opined that while hypertension had its onset after diabetes mellitus, it does not appear that diabetes mellitus caused hypertension.  The rationale was that there is no evidence of neuropathy, nephropathy, retinopathy, cardiovascular disease, peripheral vascular disease, gastroparesis, or skin changes.  

The January 2011 VA medical opinion is afforded little probative value because of its conclusory rationale.  

In a March 2012 medical opinion, Dr. Misiak, the Veteran's treating physician for over 15 years, opined that it is at least as likely as not that the Veteran's hypertension is proximately due to his service-connected diabetes mellitus.  Dr. Misiak's opinion explains how the Veteran's lab results reveal that diabetes mellitus causes kidney dysfunction, which, in turn, causes hypertension.

Dr. Misiak's opinion provides clear a conclusion with supporting data, and a reasoned medical explanation connecting the two.  His opinion is afforded significant probative value.

In a May 2012 VA examination report, Ms. L.T. renewed her opinion that the Veteran's diabetes mellitus did not cause his hypertension.  Her rationale was that the Veteran was initially diagnosed with essential, and not secondary, hypertension, and that renal function was normal at that time.  However, she then contradicts herself when she states that the Veteran's "hypertension was likely aggravated by his diabetes mellitus and has required (increased) does (sic) of meds to control his BP."

The confusing/contradictory nature of  Ms. L.T.'s opinion significantly diminishes its probative value.  

Resolving any doubt in the Veteran's favor, service connection for hypertension is warranted.

Residuals of Prostate Cancer

The Veteran seeks a 40 percent rating for residuals of prostate cancer.  During the February 2013 hearing, the Veteran made clear that an award of 40 percent would constitute a complete grant of the benefits sought.  See Hearing transcript, 4-5.

The Veteran contends that a 40 percent rating is warranted on the basis of a January 2011 VA examination report and a private June 2011 medical opinion that show voiding more than 5 times per night. 

Indeed, such urinary frequency warrants a 40 percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular rating for residuals of prostate cancer is adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet.App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

There is no indication in the record that reasonably raises a claim of entitlement to a total rating based on individual unemployability (TDIU).  The Veteran has made no contentions whatsoever, and the record includes no evidence indicating that his service-connected prostate cancer prevents him from obtaining or maintaining substantially gainful employment.  A claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.


ORDER

1.  Service connection for hypertension is granted.

2.  A 40 percent rating for residuals of prostate cancer is granted.


REMAND

As to the service connection claim for depressive disorder, a January 2011 VA examiner opined that the Veteran's current disorder is not related to service.  The Veteran's private mental health provider subsequently submitted a record suggesting that his current depressive disorder is influenced by reliance on avoidant coping strategies that originated during his tour in Vietnam.  Re-examination is needed to address this new evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to diagnose any current psychiatric disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disorder is related to his active duty service.

The examiner is to address Dr. J. DeGiovanni's treatment summary, received January 28, 2011.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


